  Case 1:20-mj-00198-RT Document 1 Filed 02/18/20 Page 1 of 11         PageID #: 1
 ORIGINAL
                                                                          FILED IN THE
KENJI M. PRICE #10523                                              UNITED STATES DISTRICT COURT
United States Attorney                                                 DISTRICT OF HAWAII
District of Hawaii                                                        FEB 1 8 2020
                                                                   at / o'clock and 4^^ mm. ^ M
SEAN VAN DEMARK #10288                                                 SUE BEITIA, CLERK 7>J'
Assistant U.S. Attorney
Room 6-100, PJKK Federal Building
300 Ala Moana Boulevard
Honolulu, Hawaii 96850
Telephone:(808)541-2850
Facsimile:(808) 541-2958
Email: Sean.Van.Demark@usdoj.gov

Attorneys for Plaintiff
UNITED STATES OF AMERICA


                 IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF HAWAII



 UNITED STATES OF AMERICA,              MAG. NO.             - 1 98           RT
              Plaintiff,                CRIMINAL COMPLAINT;
                                        AFFIDAVIT IN SUPPORT OF
       V.                               CRIMINAL COMPLAINT


 STANLEY KELllHOLOKAl,

              Defendant.




                             CRIMINAL COMPLAINT


      1, the undersigned complainant, being duly sworn, state the following is true

and correct to the best of my knowledge and belief:
  Case 1:20-mj-00198-RT Document 1 Filed 02/18/20 Page 2 of 11         PageID #: 2




                                     Count 1
                       Felon in Possession of Ammunition
                     (18 U.S.C. §§ 922(g)(1) and 924(a)(2))

      On or about February 13, 2020, within the District of Hawaii, STANLEY

KELIIHOLOKAI,the defendant, having been previously convicted or a crime

punishable by imprisonment for a term exceeding one year, and knowing that he

had been convicted of such a crime, did knowingly possess ammunition, namely,

seven 9nim ball point rounds and two 9mm hollow point rounds, with said

ammunition having been previously shipped and transported in interstate and

foreign commerce.

      All in violation of Title 18, United States Code, Sections 922(g)(1) and

924(a)(2).

                                     Count 2
                  Assault on a Federal Law Enforcement Officer
                                (18 U.S.C. § 111)

      On or about February 13, 2020, within the District of Hawaii, STANLEY

KELIIHOLOKAI,the defendant, did forcibly assault and cause bodily injury to

persons designated in Title 18, United States Code, Section 1114, namely, C.C.

and L.M.,in their respective capacities as Task Force Officers with a federal law

enforcement agency and as state law enforcement officers acting in cooperation

with and under the control offederal officers in a matter involving the enforcement

offederal laws, which assault caused physical contact with C.C. and L.M., while
  Case 1:20-mj-00198-RT Document 1 Filed 02/18/20 Page 3 of 11          PageID #: 3




C.C. and L.M. were engaged in, and on account of, the performance of their

official duties.



       All in violation of Title 18, United States Code, Sections 111(a)(1) and

111(b).


      I further state that I am a duly sworn law enforcement officer, federally

cross-designated and deputized as a Special Deputy United States Marshal to serve

on a United States Marshals Service Task Force, as a Task Force Officer(TFO)

with the United States Marshals Service(USMS)Hawaii Fugitive Task Force

(HFTF)


       This complaint is based on the following affidavit which is attached hereto

and made a part of this complaint by this reference.

       DATED: February 14, 2020, Honolulu, Hawaii



                                       FLORAND BLANCO
                                       Task Force Officer, USMS

Subscribed and sworn to before me
this ft day of Februafy^^^-
2020, at Honolulu/Haj^i



Rom Trader
United States Magisl;i^d,'|^^g^\^^U-<^
District of Hawaii
  Case 1:20-mj-00198-RT Document 1 Filed 02/18/20 Page 4 of 11         PageID #: 4




KENJI M.PRICE #10523
United States Attorney
District of Hawaii


SEAN VAN DEMARK #10288
Assistant U.S. Attorney
Room 6-100,PJKK Federal Building
300 Ala Moana Boulevard
Honolulu, Hawaii 96850
Telephone:(808)541-2850
Facsimile:(808)541-2958
Email: Sean.Van.Demark@usdoj.gov

Attorneys for Plaintiff
UNITED STATES OF AMERICA



                 IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF HAWAII



UNITED STATES OF AMERICA,               MAG. NO.


              Plaintiff,                CRIMINAL COMPLAINT;
                                        AFFIDAVIT IN SUPPORT OF
       V.                               CRIMINAL COMPLAINT


 STANLEY KELIIHOLOKAI,

              Defendant.




            AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT


      I, the undersigned complainant, being duly sworn, state the following is true

and correct to the best of my knowledge and belief:
   Case 1:20-mj-00198-RT Document 1 Filed 02/18/20 Page 5 of 11           PageID #: 5




                                INTRODUCTION


   1.    This affidavit is submitted for the purpose of establishing probable cause

that on and about February 13, 2019, within the District of Hawaii, STANLEY

KELIIHOLOKAI(hereinafter referred to as "KELIIHOLOKAI" or "Defendant")

engaged in conduct that violated 18 U.S.C. §§ 922(g)(1) and 924(a)(2) as well as

18U.S.C. § 111.

   2.    I further state that I am a duly sworn law enforcement officer, federally

cross-designated and deputized as a Special Deputy United States Marshal to serve

on a United States Marshals Service Task Force, as a Task Force Officer(TFO)

with the United States Marshals Service(USMS)Hawaii Fugitive Task Force

(HFTF). As such, I am a "federal law enforcement officer" within the meaning of

Federal Rule of Criminal Procedure 41(a)(2)(C), that is, a government agent

engaged in enforcing the criminal laws and duly authorized by the Attorney

General to request an arrest warrant. I have more than sixteen years of experience

as a duly sworn law enforcement officer, and I have received hundreds of hours of

criminal investigation training. I have directed, conducted, and participated in

hundreds of investigations involving, but not limited to: illegal narcotics, identity

theft, financial fraud, larceny, fugitive apprehension, and crimes of violence. I

completed sworn law enforcement training and hold a Honolulu Police Department

(HPD)graduation certificate and commission from the Honolulu Police
  Case 1:20-mj-00198-RT Document 1 Filed 02/18/20 Page 6 of 11            PageID #: 6




Department, which I completed at Ke Kula Maka'i - Honolulu Police Department

Training Academy in Honolulu, Hawaii. The Honolulu Police Department

Training Academy is accredited by the Commission on Accreditation for Law

Enforcement(CALEA). I hold a certificate of completion from the United States

Marshals Service High Risk Fugitive Apprehension(HRFA)Training Program,

which I completed at the Federal Law Enforcement Training Center in Glynco,

Georgia. I am currently assigned to the United States Marshals Service(USMS)

Hawaii Fugitive Task Force(HFTF)where my duties include, but are not limited

to, conducting criminal investigations involving fugitives and fugitive

apprehension. Through my training and experience, I have studied, learned, and

have become familiar with the manner in which fugitives operate.

   3.    I am familiar with the facts set forth in this affidavit based upon my

personal knowledge and/or information provided to me by other law enforcement

personnel and/or witnesses. This affidavit is intended to show merely that there is

sufficient probable cause for the criminal complaint charging Defendant with

violations offederal law. Accordingly, this affidavit does not set forth all ofthe

facts known to me or to United States Marshals Service regarding this matter.

Summaries and statements from conversations do not include references to all

topics covered in the conversations. This affidavit is not intended to include each

and every fact and matter observed or known to the government.
  Case 1:20-mj-00198-RT Document 1 Filed 02/18/20 Page 7 of 11         PageID #: 7




                              PROBABLE CAUSE


   4.    On February 13th, 2019, Honolulu Police Department(HPD)officers

conducted a surveillance operation in an attempt to locate

KALEHUAIWILIIAMEKAMAILE MONTEZ(hereinafter"MONTEZ")who was

wanted for an Order To Show Cause Why Pretrial Release Should Not Be Revoked

on January 25, 2020 in MJ 19-01301 WRP-01 issued by the United States

Magistrate Judge Kenneth J. Mansfield.

   5.    On February 13th, 2020, United States Marshals Service Task Force

Officer Christopher Chu (hereinafter"TFO Chu") and United States Marshals

Service Task Force Officer Lyle Maiava (hereinafter "TFO Maiava") were on duty

and assigned to HPD District 1 Crime Reduction Unit (hereinafter "Dl-CRU").

During this time, both TFO Chu and TFO Maiava were engaged in their official

duties as TFO's. Dl-CRU Officers also had prior knowledge that MONTEZ was

traveling and hiding with STANLEY KELIIHOLOKAI(hereinafter

"KELIIHOLOKAI").

   6.    MONTEZ and KELIIHOLOKAI were known via multiple street sources

to be traveling in a 2018 four door sedan Black Audi bearing Hawaii License Plate

"TVE 291"(hereinafter "vehicle"). It was also known that KELIIHOLOKAI was

known to carry a black and silver handgun and usually stored it on his person or
  Case 1:20-mj-00198-RT Document 1 Filed 02/18/20 Page 8 of 11          PageID #: 8




within a vehicle. Checks made via the Criminal Justice Inquiry System revealed

that KELIIHOLOKAI was a convicted felon with a violent history.

   7.    On February 13th, 2020 at about 5:45 pm,TFO Chu and TFO Maiava

were in an unmarked Police vehicle on Kapiolani Boulevard traveling westbound.

TFO Chu and TFO Maiava observed a 2018 four door black Audi bearing Hawaii

license plate TVE 291 traveling on Kapiolani Boulevard. TFO Chu and TFO

Maiava began to conduct surveillance on the suspect vehicle.

   8.    The suspect vehicle continued westbound on Kapiolani Boulevard and

began to slow down, at which time the TFO's unmarked Police vehicle passed just

to the right ofthe suspect vehicle. While passing the suspect vehicle with a clear

and unobstructed view TFO Chu and TFO Maiava observed KELIIHOLOKAI to

be operating the vehicle and MONTEZ to be the front seat passenger. TFO Chu

and TFO Maiava both had prior contact with KELIIHOLOKAI and MONTEZ.

   9.    TFO Chu and TFO Maiava then continued to surveillance on the suspect

vehicle which then made a right turn into the Target Parking lot entrance on

Kapiolani Boulevard. The suspect vehicle then proceeded up the parking lot ramp

onto the second floor and parked.

   10.    TFO Chu and TFO Maiava approached the suspect vehicle from the rear

and parked directly behind. TFO Chu exited the unmarked Police vehicle while

wearing his issued Police ballistic vest with Marked Police Patches on both the
  Case 1:20-mj-00198-RT Document 1 Filed 02/18/20 Page 9 of 11          PageID #: 9




front and rear and approached the front passenger seat where MONTEZ had been

seated. TFO Chu announced his credentials repeatedly "Police... Police...

Police... MONTEZ you're under arrest get out ofthe vehicle." During this

announcement TFO Chu was situated by the right rear of the suspect vehicle while

TFO Maiava was seated in the unmarked HPD Police vehicle driver seat. Shortly

after the announcement, the reverse lights ofthe suspect vehicle illuminated and

the vehicle began to reverse toward the unmarked HPD vehicle.

   11.    As a result ofthe suspect vehicle reversing towards TFO Chu, he was

forced to make an evasive movement in order to avoid being struck by the

reversing suspect vehicle. However,the suspect vehicle then collided into the

front left bumper area ofthe unmarked HPD vehicle causing the collision. The

suspect vehicle then began to drive forward causing it to veer left. During this

incident TFO Chu continued to issue commands "Police... Police... Police... Stop

the vehicle." The suspect vehicle proceeded to do this action a total of4-5 times

causing multiple motor vehicle collisions as well as steering the suspect vehicle

more and more out ofthe stall facing the kokohead wall. The multiple and

deliberate collisions caused injury to TFO Maiava who was in the driver's seat and

damages to the front left bumper area ofthe unmarked HPD vehicle.

   12.    TFO Chu, TFO Maiava, and other Officers were eventually able to

approach the suspect vehicle on foot. After a brief struggle, TFO's and Officers
 Case 1:20-mj-00198-RT Document 1 Filed 02/18/20 Page 10 of 11          PageID #: 10



were able to detain both KELIIHOLOKAI and MONTEZ without further incident.

Upon securing the scene, TFO's and Officers subsequently observed in plain view

a black and silver semi-automatic type handgun on the driver's side floorboard

area. These observations were made from a location just outside of the vehicle at a

distance of r-2'.


   13.   HPD Officer Jordan Rego (hereinafter "Officer Rego")recovered the

black and silver semi-automatic handgun from within the suspect vehicle. Officer

Rego cleared and rendered the firearm safe by ejecting the magazine and locking

the slide to the rear. Upon doing so, Officer Rego observed the firearm to be

loaded with a round chambered ready to fire. The firearm contained a total of nine

9mm rounds eight of which, were loaded within the magazine and one 9mm round

ejected from the chamber during slide lock.

   14.   A Criminalist with HPD's Scientific Investigative Section, test fired the

black and silver pistol type firearm and determined that it was in operating

condition.


   15.    A check with the Criminal Justice Information System revealed that

KELIIHOLOKAI is a convicted felon.


   16.       On February 14, 2020, an Interstate Nexus Special Agent from the

Bureau of Alcohol, Tobacco, Firearms, and Explosives reviewed photographs of
 Case 1:20-mj-00198-RT Document 1 Filed 02/18/20 Page 11 of 11          PageID #: 11



the ammunition and concluded that the ammunition were not manufactured in the

State of Hawaii and had therefore travelled in interstate or foreign commerce.

                                  CONCLUSION



   17.   Based on the foregoing facts, I respectfully submit that probable cause

exists to believe that STANLEY KELIIHOLOKAI,the defendant, committed the

aforementioned offenses.


                                             Respectfully submitted.



                                             Florand Blanco
                                             United States Marshals Service TEG


This Criminal Complaint and Affidavit in support thereof were
presented to, approved by, and probable to believe that the defendant
above-named committed the charged crime found to exist by the
undersigned Judicial Officer at                      ^ ,2020.
Subscribed and sworn to before me
this     day of February,
2020, k Honolulu,


Rom Trader           .
United States Magiktra%
District of Hawaii
